 BAY STANDARD PRODUCTS MFG. CO.Gerhard Landgraf and Peter Landgraf,d/b/a BayStandardProductsMfg. Co.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,DistrictLodge No.115, Local LodgeNo. 824.Case 20-CA-4146August 14, 1969SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn September 6, 1967, the National LaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had violated Section 8(a)(1), (3), and (5)of the National Labor Relations Act, as amended,and ordering it to cease and desist therefrom andtake certain affirmative action. Thereafter, upon itsown motion, the Board decided to reconsider itsfinding that the Respondent violated Section 8(a)(3)and (1) by discriminatorily discharging RaymondLackey because of his union activities.'We haveagain reviewed the entire record, and, havingreconsidered thematter,we affirm our originalfinding, for the reasons stated below.Raymond Lackey was hired on April 1, 1966, at$2. 10 an hour. He was placed in charge of thepackingandshippingdepartmentoftheRespondent's plant about April 15, 1966, and wasdischarged on June 30. At that time, he was earning$2.30 an hour. The Respondent contends thatLackey was discharged for errors in packing ordersfor shipment, and that the Respondent was unawareof his union activities.On June 28, 1966, Lackey told his supervisor,Peter Landgraf, that his wife was ill and he had totake her to a doctor. He in fact left the plant tocontact the Union. Lackey testified that he did notdisclose the real reason for leaving the plant becausehe did not want to lose his job. However, he did tellemployee Nick McLain the purpose of his leavingthe plant. Lackey then left the plant and contactedUnion representative Sam Swisher. He told Swisherthat the Respondent's employees were about readytogo on strike because an employee had beeninjured-whileworking, and they felt it would beadvisable to have a representative "lead them."Swisher advised Lackey that he could arrange tomeet with the employees the following evening.Lackey returned to the plant and reported hisconversationwith Swisher to Nick McLain, whosubsequentlywasmade a supervisor. EmployeesRonald Gates and Harold Lee Henry also discussedtheUnion in the plant that day, and Gates toldMcLain he was going to attend a union meeting atRay Lackey's house after work to discuss the'167 NLRB No. 44.'Pursuant to the provisionsof Sec. 3(b) of the Act,theBoard hasdelegated its powers in connectionwith thiscase to a three-member panel.79Union.Upon leaving the plant that day, the employeesheld their first organizational meeting at Lackey'shouse which is located near, and can be seen from,the plant. The employees went directly from theplanttoLackey'shome,andtheirparkedautomobileswere in full view from the plant.Ronald Gates testified that, while the men werecongregating outside Lackey's home, Peter Landgrafdrove up, asked what was going on, and askedLackey to go with him "someplace." Lackeytestifiedthatone of the employees present toldLandgraf they were collectingmoney for theemployeewho had been injured on the job.Landgraf then asked Lackey to accompany himback to the plant to finish packing and loading thetruck.Lackey went with Landgraf, worked forabout 30 minutes, and then returned to the meeting.He told the employees of his conversation withSwisher and the proposed meeting for the followingevening, and the employees elected Lackey unionsteward.On June 29, the scheduled meeting was held, atwhich 14 employees signed union authorizationcards. Swisher gave additional cards to Lackey fordistribution to employees not attending the meeting.The next day, Lackey gave the cards to employeesat the plant, including Nelson, Henry, and Beard,who signed them and returned them to Lackey.On June 30, after working hours, GerhardLandgraf, co-owner of the Respondent Company,came to Lackey's home, and, without first knocking,entered and told Lackey he was fired because ofnumerous customer complaints. EmployeeWayneRoberts, who was present, testified that Landgraftold Lackey he had received another letter from hiscustomers complaining of parts missing in thesurfboard carriers which they had received from theRespondent, and that Landgraf pulled a letter out ofhis pocket and was going to show it to Lackey, butthe latter said he did not want, to see it. Lackeytestified that Landgraf said he had received anothercomplaint that there were parts missing from theshipments,but that he did not recall whetherLandgraf had a letter with him.Lackey admitted that Landgraf had spoken tohim about customer complaints on three occasionsduringhis3monthsofemployment.TheRespondentclaimsthatsome50customercomplaintswerereceivedduringthisperiod.Gerhard Landgraf testified that he had some ofthese complaint letters in the hearing room, but hedidnot remember whether any of them werereceived on the day he discharged Lackey. As theletterswere neither offered nor placed in evidence,there is nothing in the record that would indicatewhether any of them concerned shipments packed byLackey.''We do not rely on the Trial Examiner's statement that the Respondent'sfailure to produce these letters warrants an inferencethatthere were nosuch letters in existence.178 NLRB No. 7 80DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is undisputed that Gerhard Landgraf spent atleast two-thirds of his time in the plant during theperiod in question. Landgraf testified that during1966, prior to June 30, he did the packing himselfapproximately 40 to 50 times, that his son Peter didsome packing, and that employee Crawford and anemployee called "Bob" also did some packing.Landgraf further testified that he did not know thenumber or name of customers or the type of productinvolved,orwhen the shipment was packed orshippedor received by the customer; that themistakes could have been made by persons otherthanLackey, including himself, his son, andemployee Crawford. Landgraf further testified thatthecomplaints concerned defective as well asmissing parts.As neither Lackey nor anyone elseinspected the packages before they were shipped, itwould not have been reasonable for Respondent toassume that Lackey was responsible for defectiveparts,or for missing parts that other packers,including the Landgrafs themselves, had failed toinclude in the shipment.Mrs.Waller,who was Gerhard Landgraf'ssecretary,spoke to Lackey about a customercomplaint letter on the day of his discharge. Shetestified,however, that she did not know the datethe order was shipped or whether the complaint wassent upon receipt of the order. Thus, the record doesnot disclose the identity of any customer whocomplained or the shipment involved, or the identityof the individual responsible for the errors inpacking. Lackey insisted he was blameless. Lackeytestifiedthaton June 28, 2 days before hisdischarge, therewere several packers preparingorders for shipment to customers. On that same dayLackey was absent from the plant for a time whenhe left to contact the union representative.It is undisputed that the Respondent's assertedreason for the discharge of Lackey, errors inpacking,had existed long before the employeesengaged in union activities. It is also clear that theRespondentconsideredLackeyasatisfactoryemployee prior to the time he engaged in unionactivities.Peter Landgraf testified, "We were veryhappy with him during the time that he had workedthere."Admittedly, he was placed in charge ofshipping because the Respondent found him to be acompetent worker. The above facts reveal thatLackey's discharge followed closely the beginning oftheUnion's organizational campaign, of whichLackey was the leader. Lackey's alleged errors inpacking not only were condoned prior to his unionactivities,but he was given two wage increasesduring his 3 months of employment, one of whichwas given only a week before his discharge. As wehave found, the Respondent in other respects usedcoercivemeans to discourage unionization of itsemployees.Thesecircumstances,includingtheprecipitate and unprecedented manner in which theRespondent discharged Lackey, indicate that thereason asserted for Lackey's discharge was used bythe Respondent as a pretext to rid itself of the unionleader.We find no merit in the Respondent's contentionthat it was unaware of Lackey's union activities.The record shows that the Respondent was wellaware that Lackey was the leader of the unionmovement. Thus, Gerhard Landgraf, while denyingany knowledge of Lackey's union activities, did notdeny that he told the employees that employeeWallace had reported to him the union activities ofthe employees, including the first meeting held atLackey's home. In fact, Landgraf admitted tovarious employees that he knew all about theirunion activities before the strike on July 1, and hetold Lackey on the picket line he "knew all along"thatLackey had started the union activity andtherefore would not be reemployed. The Respondentalso revealed its knowledge of employees' unionactivities when, on June 29, Gerhard Landgraf cameto employee Robert Nelson while he was working atthe plant and asked him whether he had attendedthe union meeting which was held that evening.Inviewofallthecircumstances, therefore,including Respondent's violations of Section 8(a)(1)and (5), the timing and precipitate nature ofLackey's discharge, as well as his extensive unionactivities,we reaffirm our finding that theRespondent seized upon customer complaints abouterrors in shipments to conceal its determination torid itself of an admittedly satisfactory employeebecauseof his union activities, in violation ofSection 8(a)(3) and (1) of the Act."Accordingly, we hereby reaffirm our Decision andOrder heretofore issued in this case.'Levinson'sOwl Rexall Drugs,Inc.,161 NLRB 1531,enfd405 F 2d 494(C A.9)